DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Gerard M. Wissing (Reg. No. 36,309) on 05/17/2022.

The application has been amended as follows: 
In the claims:

15.	(Currently Amended) A mobile phone cover comprising:
	a supporting frame having an outer periphery side face configured to run around a periphery of a housing of a mobile phone when the cover is mounted onto the mobile phone, the outer periphery side face of the supporting frame has an upper periphery side surface and a first bottom periphery side surface, the first bottom periphery side surface having at least one microphone opening aligned with a microphone opening in the mobile phone housing when the cover is mounted onto the mobile phone;
	an extension element extending from the first bottom periphery side surface of the supporting frame, the extension element including a second bottom periphery side surface and a bottom cover member, the second bottom periphery side surface being parallel to the first bottom periphery side surface of the supporting frame such that the first bottom periphery side surface, the second bottom periphery side surface and the bottom cover member define a compartment with an open front side extending from a first periphery side face of the outer periphery side face of the supporting frame to a second periphery side face of the outer periphery side face of the supporting frame; and
	a body made of a porous material positioned within the compartment between the 
	wherein the 

16.	(Currently Amended) A mobile phone cover comprising:
	a supporting frame configured to receive a housing of a mobile phone when the cover is mounted onto the mobile phone, the supporting frame including two side surfaces, an upper side surface and a bottom side surface, wherein one of the side surfaces includes at least one microphone opening aligned with a microphone opening in the mobile phone housing when the cover is mounted onto the mobile phone;
	an extension element extending from the side surface of the supporting frame having the at least one microphone opening, the extension element including an extension side surface and a bottom cover member, the extension side surface being parallel to the side surface of the supporting frame having the at least one microphone opening such that the side surface of the support frame having the at least one microphone opening, the extension side surface and the bottom cover member define a compartment with an open front side extending from a first periphery side face of the outer periphery side face of the supporting frame to a second periphery side face of the outer periphery side face of the supporting frame; and
	a body made of a porous material positioned within the compartment between the 
	wherein the like channel and the porous material of the body provides an improved measure of clarity of speech of soundwaves passing from the 
			     (End of Amendment)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 03/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5, 7-11 and 13-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/18/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649